Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 5, drawn to the detachable UVC lamp holder of claim 1, further comprising: (a) a cylindrically shaped stainless steel housing; 
(b) a cylindrically shaped stainless steel lid through which four male connectors of said blower chamber of claim 1 pass; 
(c) four female connectors;  
(d) a slot on the bottom to vertically dock onto said UVC lamp chamber of claim 1; 
(e) twelve sockets mounted thereto; and 
(f) a power cord connected to a motor-mounting rod and said ballast of claim 1 to serve as a stand-style sanitizer when said UVC lamps of claim 1 are mounted thereto, classified in A61L2202/122 .
II.	Claim(s) 6, drawn to the detachable UVC lamp chamber of claim 1, 
(a) composed of UV transmittable quartz glass; 
(b) coaxially aligned with said water chamber of claim 1; 
(c) vertically aligned with said blower chamber and said UVC lamp holder of claim 1; 
(d) having two stainless steel handles outwardly mounted to the external wall thereof; 
(e) docking into a slot of said UVC lamp holder; 
(f) supporting said UVC lamp holder and said blower chamber of claim 1; 
(g) containing said water chamber when purifies air, water, or soil; 
(h) housing UVC lamps of claim 1 after said UVC lamp holder to which UVC lamps are mounted, docks vertically thereto; 
(i) being a container as a chamber-style sanitizer; and 
(j) being a container for killed insects after flying or floating insects are drawn thereto, respectively, classified in A01M1/04 .
III.	Claim(s) 7, drawn to the detachable water chamber of claim 1, 
(a) composed of UVC transmittable quartz glass; 
(b) coaxially aligned with said UVC lamp chamber of claim 1; 
(c) vertically aligned with said blower chamber and said UVC lamp holder of claim 1; 
(d) having two stainless steel handles inwardly mounted to the interior wall thereof, 
(e) being a container for oxidized or irradiated water to destroy airborne contaminants; 
(f) being a container for water to convert harmful gas to liquid; 
(g) being a container for water to arrest particles; 
(f) being a container for drinking water to purify; and 
(g) being a container for infected soil to destroy soil contaminants, respectively, classified in B09C1/00 . 
IV.	Claim(s) 8, drawn to the detachable blower chamber of claim 1, the assembly further comprising: 
(a) an inlet grille composed of stainless steel; 
(b) four male connectors on the bottom of said inlet grille to connect with said blower chamber; 
(c) four female connectors on the top of said blower chamber to connect with said inlet grille; 
(d) four male connectors on the bottom of said blower chamber to connect with four female connectors of said UVC lamp holder of claim 1; 
(e) a motor for driving a centrifugal fan in rotation;  
(f) a centrifugal fan with 35-degree rake angle to downwardly drive airborne contaminants into said water chamber of claim 1; 
(g) a blower speed controller appearing above said inlet grille while said controller is positioned under said inlet grille; and 
(h) a motor-mounting rod enveloping a power cable connected to a plug, respectively, classified in A61L2/10 .
V.	Claim(s) 13, drawn to the process of sanitizing space or the process of developing seed germination by said UVC lamp holder and UVC lamps of claim 1 comprising the steps of (FIGS. 24 or 25): 
(a) detaching all said compartments of claim 1 except said UVC lamp holder to which UVC lamps are mounted; 
(b) turning said UVC lamp holder to which said UVC lamps are mounted, upside down; 
(c) placing said UVC lamp holder to which said UVC lamps are mounted, in a targeted space, or placing a UV-transmittable seedling starter in the center of said UVC lamp holder to which said UVC lamps are mounted, in order to develop seed germination; and 
(d) supplying power for said UVC lamps using said power cord of claim 1, respectively, classified in B09C1/00 .
VI.	Claim(s) 9, drawn to a method of removing harmful gas by said invention, comprising the steps of: 
(a) driving gas such as MVOCs or carbon dioxide by a blower into a water chamber; 
(b) arresting and converting gaseous molecules to aqueous molecules by water in said water chamber; 
(c) within 24 hours, detaching said water chamber; and 
(d) pouring the used water into a drain, washing and refilling said water chamber with fresh water, respectively, classified in B01D53/1487 .
VII.	Claim(s) 10, drawn to a method of destroying or removing airborne contaminants in the air by said invention, comprising 
two optional steps of [A] or [B] (FIGS. 1-2): 
[A] 
(a) driving airborne contaminants by a blower into a water chamber contained in a UVC lamp chamber; 
(b) arresting and destroying airborne contaminants by irradiating water in said water chamber contained in said UVC lamp chamber; 
(c) within 24 hours, detaching said water chamber; and 
(d) pouring the used water into a drain, washing and refilling said water chamber with fresh water; or 
[B] 
(a) driving air contaminants by a blower into a water chamber; 
(b) unplugging a power cord for UVC lamps; 
(c) arresting and destroying pathogenic spores by oxidizing water (diluted hydrogen peroxide or sodium hypochlorite) in said water chamber; 
(d) within 24 hours, detaching said water chamber; and 
(e) pouring the used water into a drain, washing and refilling said water chamber with fresh water, respectively, classified in B01D2252/103 

The inventions are distinct, each from the other, because of the following reasons:

Claim 1 link(s) inventions I-V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1.	Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a  detachable UVC lamp holder of claim 1, further comprising: (a) a cylindrically shaped stainless steel housing with the following components; 
(b) a cylindrically shaped stainless steel lid through which four male connectors of said blower chamber of claim 1 pass; 
(c) four female connectors;  
(d) a slot on the bottom to vertically dock onto said UVC lamp chamber of claim 1; 
(e) twelve sockets mounted thereto; and 
(f) a power cord connected to a motor-mounting rod and said ballast of claim 1 to serve as a stand-style sanitizer when said UVC lamps of claim 1 are mounted thereto.  See MPEP § 806.05(d).

2.	Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a detachable UVC lamp chamber of claim 1, 
(a) composed of UV transmittable quartz glass; 
(b) coaxially aligned with said water chamber of claim 1; 
(c) vertically aligned with said blower chamber and said UVC lamp holder of claim 1; 
(d) having two stainless steel handles outwardly mounted to the external wall thereof; 
(e) docking into a slot of said UVC lamp holder; 
(f) supporting said UVC lamp holder and said blower chamber of claim 1; 
(g) containing said water chamber when purifies air, water, or soil; 
(h) housing UVC lamps of claim 1 after said UVC lamp holder to which UVC lamps are mounted, docks vertically thereto; 
(i) being a container as a chamber-style sanitizer; and 
(j) being a container for killed insects after flying or floating insects are drawn thereto.  See MPEP § 806.05(d).

3.	Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as a detachable water chamber of claim 1, 
(a) composed of UVC transmittable quartz glass; 
(b) coaxially aligned with said UVC lamp chamber of claim 1; 
(c) vertically aligned with said blower chamber and said UVC lamp holder of claim 1; 
(d) having two stainless steel handles inwardly mounted to the interior wall thereof, 
(e) being a container for oxidized or irradiated water to destroy airborne contaminants; 
(f) being a container for water to convert harmful gas to liquid; 
(g) being a container for water to arrest particles; 
(f) being a container for drinking water to purify; and 
(g) being a container for infected soil to destroy soil contaminants.  See MPEP § 806.05(d).

4.	Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as a detachable blower chamber of claim 1, the assembly further comprising: 
(a) an inlet grille composed of stainless steel; 
(b) four male connectors on the bottom of said inlet grille to connect with said blower chamber; 
(c) four female connectors on the top of said blower chamber to connect with said inlet grille; 
(d) four male connectors on the bottom of said blower chamber to connect with four female connectors of said UVC lamp holder of claim 1; 
(e) a motor for driving a centrifugal fan in rotation;  
(f) a centrifugal fan with 35-degree rake angle to downwardly drive airborne contaminants into said water chamber of claim 1; 
(g) a blower speed controller appearing above said inlet grille while said controller is positioned under said inlet grille; and 
(h) a motor-mounting rod enveloping a power cable connected to a plug.  See MPEP § 806.05(d).

5. 	Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as the process of sanitizing space or the process of developing seed germination by said UVC lamp holder and UVC lamps of claim 1 comprising the steps of (FIGS. 24 or 25): 
(a) detaching all said compartments of claim 1 except said UVC lamp holder to which UVC lamps are mounted; 
(b) turning said UVC lamp holder to which said UVC lamps are mounted, upside down; 
(c) placing said UVC lamp holder to which said UVC lamps are mounted, in a targeted space, or placing a UV-transmittable seedling starter in the center of said UVC lamp holder to which said UVC lamps are mounted, in order to develop seed germination; and 
(d) supplying power for said UVC lamps using said power cord of claim 1, respectively.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions VI and (I-V) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as one for driving gas such as MVOCs or carbon dioxide by a blower into a water chamber.

Inventions VII and (I-V) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as one for arresting and destroying pathogenic spores by oxidizing water (diluted hydrogen peroxide or sodium hypochlorite) in said water chamber.

Inventions VI and VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect (as Vi requires driving gas such as MVOCs or carbon dioxide by a blower into a water chamber and as VII requires arresting and destroying pathogenic spores by oxidizing water (diluted hydrogen peroxide or sodium hypochlorite) in said water chamber).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881